           Case 1:20-cr-00081-LM Document 1 Filed 08/24/20 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE


UNITED STATES OF AMERICA            )
                                    )
      v.                            )
                                    )                Criminal Case No. 20-CR-81-LM-01/02
LESTER ACEITUNO and                 )
KIZITO CHUKWUJEKWU                  )
                                    )
      Defendants                    )
____________________________________)

                                         INDICTMENT

The Grand Jury charges:
                                        COUNT ONE
                   [18 U.S.C. §§ 1349 – Conspiracy to Commit Bank Fraud]

                                           Background

1.     Eastern Bank was a financial institution as that term is defined in 18 U.S.C. § 20 as its

deposits were insured by the Federal Deposit Insurance Corporation (“FDIC”).

2.     Fifth Third Bank was a financial institution as that term is defined in 18 U.S.C. § 20 as its

deposits were insured by the FDIC.

                                         The Conspiracy

3.     From on or about June 1, 2016, to on or about October 10, 2017, in the District of New

Hampshire and elsewhere, the defendants,

                                   LESTER ACEITUNO and
                                  KIZITO CHUKWUJEKWU

knowingly and willfully conspired and agreed with each other, and other persons known and

unknown to the grand jury to devise and execute and attempt to execute a scheme and artifice to

defraud Eastern Bank and Fifth Third Bank (the “financial institutions”) and to obtain money in


                                                 1
           Case 1:20-cr-00081-LM Document 1 Filed 08/24/20 Page 2 of 6




the custody and control of the financial institutions by means of false and fraudulent pretenses,

representations and promises, in violation of Title 18 United States Code Sections 1349 and

1344.

                              Manner and Means of the Conspiracy

4.      It was a part of the conspiracy that ACEITUNO, CHUKWUJEKWU, and their co-

conspirators knowingly opened bank accounts at the financial institutions using other persons’

identification information. Thereafter, ACEITUNO, CHUKWUJEKWU, or their co-

conspirators caused fraudulently obtained checks and money orders to be deposited to the bank

accounts at the financial institutions. After the deposits were posted to the affected accounts,

ACEITUNO, CHUKWUJEKWU, and their co-conspirators acquired proceeds from each such

stolen check and money order by causing funds to be withdrawn from the accounts through debit

card purchases, ATM withdrawals, Postal Money Orders, and Cashier’s Checks.

5.      It was further part of the conspiracy that, ACEITUNO, CHUKWUJEKWU, and their co-

conspirators committed and caused at least one the following acts, among others, to be

committed in the District of New Hampshire and elsewhere.

           a. On or about the dates charted below, ACEITUNO opened bank accounts at the

           charted locations using another real person’s identification information.

                  Date           Bank             Location           Identity Used
                6/1/2016      Eastern Bank      Boston, MA               T.T.
              10/18/2016      Eastern Bank     S. Boston, MA            D.A.J.
               11/2/2016      Eastern Bank      Nashua, NH               J.B.
                2/3/2017      Eastern Bank     Wilmington, MA           D.R.J.


           b. On or about May 13, 2017, CHUKWUJEKWU opened an Eastern Bank account

               in S. Boston, Massachusetts, using the identification information of J.S., another

               real person.

                                                 2
        Case 1:20-cr-00081-LM Document 1 Filed 08/24/20 Page 3 of 6




        c. On or about August 4, 2017, a co-conspirator known to the grand jury opened a

              Fifth Third Bank account in Norcross, Georgia, using the identification

              information of P.V., another real person.

        d. On or about the dates charted below, a co-conspirator known to the grand jury

              caused the following stolen checks to be deposited into Eastern Bank and Fifth

              Third Bank accounts opened as part of the scheme.

  Date          Amount            Bank                     Payor           Name on Account
8/2/2016       $12,021.16      Eastern Bank         Control Risks Group         T.T.
                                                            LLC
8/12/2016      $19,945.09      Eastern Bank               Soonoco                  T.T.
 8/5/2017      $65,756.02    Fifth Third Bank            Prudential                P.V.
8/22/2017      $22,126.45      Eastern Bank         Associated Wholesale          D.R.J.
                                                        Grocers, Inc.


        e. On or about the dates charted below, a co-conspirator known to the grand jury

              deposited or attempted to deposit the following Western Union money orders into

              the Eastern Bank account opened by CHUKWUJEKWU in the name of J.S.

                                       Date          Amount
                                     9/8/2017          $500
                                    9/25/2017          $500
                                   10/10/2017         $1000


            All in violation of Title 18, United States Code, Sections 1349 and 1344.




                                                3
             Case 1:20-cr-00081-LM Document 1 Filed 08/24/20 Page 4 of 6




                                COUNTS TWO AND THREE
                         [Aggravated Identity Theft, 18 U.S.C. § 1028A]

6.     On or about the dates charted below, in the District of New Hampshire and elsewhere, the

defendant,

                                     LESTER ACEITUNO,

during and in relation to the felony violation of conspiracy to commit bank fraud in violation of

Title 18, United States Code, Section 1349, as charged in Count One of this indictment,

knowingly possessed and used, without lawful authority, means of identification—including

names, dates of birth, and social security numbers—of other persons as set forth below:

                           Count      Date of          Person Whose
                                      Account          Identity was
                                      Opening          Used
                           4          6/1/2016         T.T.
                           3          11/2/2016        J.B.


       All in violation of Title 18, United States Code, Sections 1028A.




                                                  4
             Case 1:20-cr-00081-LM Document 1 Filed 08/24/20 Page 5 of 6




                                        COUNT FOUR
                         [Aggravated Identity Theft, 18 U.S.C. § 1028A]

7.     On or about the dates charted below, in the District of New Hampshire and elsewhere, the

defendant,

                                  KIZITO CHUKWUJEKWU,

during and in relation to the felony violation of conspiracy to commit bank fraud in violation of

Title 18, United States Code, Section 1349, as charged in Count One of this indictment,

knowingly possessed and used, without lawful authority, means of identification—including

name, date of birth, and social security number—of another person as set forth below:

                                    Count     Person Whose
                                              Identity was
                                              Used
                                    4         J.S.


       All in violation of Title 18, United States Code, Sections 1028A.




                                                5
           Case 1:20-cr-00081-LM Document 1 Filed 08/24/20 Page 6 of 6




                   NOTICE OF CRIMINAL FORFEITURE PURSUANT TO
                    18 U.S.C. §§ 981(a), 982(a) AND 28 U.S.C. § 2461(c)

       The Grand Jury re-alleges the allegations in Counts One through Four for the purpose of

alleging forfeitures pursuant to 18 U.S.C. §§ 981(a), 982(a), and 28 U.S.C. § 2461(c). Upon

conviction of one or more of the offenses alleged in Counts One through Four of this Indictment,

the defendants shall forfeit to the United States, pursuant to 18 U.S.C. §§ 981(a)(1)(C),

982(a)(2)(A), (B) and 28 U.S.C. § 2461(c), any property, real or personal, which constitutes or is

derived from proceeds traceable to the offense.

       All in accordance with Rule 32.2(a) of the Federal Rules of Criminal Procedure.



                                          A TRUE BILL



Date: August 24, 2020                                 /s/ Grand Jury Foreperson
                                                      Grand Jury Foreperson



SCOTT W. MURRAY
United States Attorney


/s/ Matthew T. Hunter
Matthew T. Hunter
Assistant United States Attorney




                                                  6
